DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
This is a final rejection in response to the Applicant's remarks and amendment filed on 02/01/2021. Claims 1-2, 6-8, 13 are currently amended, claims 3-5, 9-11 are previously presented and claims 14-16 are withdrawn. Accordingly claims 1-13 are examined herein.
Claim Interpretation
Examiner wishes to point out to Applicant that claims 1-13 are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the second energy beam" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13, recites “wherein the measuring unit comprises a first beam splitter located between a collimating optic and a focusing optic; a collimating optic, a focusing optic, and a first beam splitter located between the collimating optic and the focusing optic” which is indefinite because it is not clear if  the elements a collimating optic, a focusing optic, and a first beam splitter located between the collimating optic  and the focusing optic” are the same elements recited earlier in the claim or additional set of elements? The limitation examined below as --a collimating optic, a focusing optic, and a first beam splitter are the same elements recited earlier in the claim--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6-13 are rejected under 35 U.S.C. 102(a2) as being anticipated by Buller (US 2018/0186067 – of record).
Regarding claim 1, Buller teaches an apparatus (3D printer) for additively manufacturing of three-dimensional objects by means of successive layer wise selective irradiation and consolidation of layers of a build material (1315) which can be consolidated by means of an energy beam (1372) (see abstract; Fig.13; [0111],[0219] and [0223]), characterized by a measuring unit (detecting system (1300)) comprising a first beam splitter (1370) located between a collimating optic (optical collimator (1305)) and a focusing optic ( (1345),(1350) and (1310)); a first measuring device (detectors (1328) and (1329)) is configured to generate information relating to a collimated part (i.e. a part covered by a collimated optic (1305)) of the energy beam (1372); and a second measuring device (detector (1320)) configured to 
Additionally, since the taught detectors and the claimed first and second measuring device are patentably indistinct in terms of structure, the taught detectors are considered/expected to be capable of performing the claimed functions (See §§ MPEP 2112.01 I, 2114 I-II, and 2115).
Regarding claim 2, Buller further teaches the apparatus (3D printer), wherein a first optical beam path (1372) extends from the collimating optic (1305) through the focusing optic (1345) onto a build plane (1316) and a second optical beam path (1342) extends from the collimating optic (1305) to a first measuring device (1329) and a third optical beam path (1358) extends from the build plane (1316) and/or a surface between the build plane and the focusing optic (1345) through the focusing optic to a second measuring device (1320) (see fig.13; [0222-0224]), wherein the first measuring device is capable to generate information relating to current focal length of the collimating optic (see [0041],[0226],[0243],[0349]and [0351]), and wherein the second measuring device is capable to generate information relating to a current focal position of the focusing optic and /or an optical parameter of the focusing optic (see [0013], [0026],[0033], [0037],[0041] ,[045] and [00294]).
Furthermore, Examiner notes that since  the taught detectors and the claimed first and second measuring device are patentably indistinct in terms of structure, the taught detectors are considered/expected to be capable of performing the claimed functions (See §§ MPEP 2112.01 I, 2114 I-II, and 2115).
Regarding claim 3, Buller further teaches the apparatus (3D printer), characterized in that the first measuring device (1329) comprises a second beam splitter (1330) configured to split the second energy beam (1375) travelling the second optical beam path (1342) into two sub-parts and/or the second measuring device (1320) comprises a second beam splitter (1333) configured to split the part of the energy beam (1372) travelling the third optical beam path (1358) into two sub-parts (see Fig.13; [0224-0226]).
Regarding claim 6, Buller further teaches the apparatus, characterized in that the second measuring device (1320) comprises a filter (1393) and beam splitter (1332) capable of being a dichroic beam splitter configured to split radiation traveling the third optical beam path (1358) into a first sub-path 
Regarding claim 7, Buller further teaches the apparatus, characterized in that the information generated by the first measuring device (detector (1329)) comprises or relates to a current beam power and a current focal length of the collimating optic (1305) (see Fig.13;[0013], [0033], [0035],[0047], and [0352]).
Regarding claim 8, Buller further teaches the apparatus, characterized in that the information generated by the second measuring device (detector (1320)) comprises or relates to a current focal position and/or an optical parameter of the focusing optic (1345) (see Fig.13;[0013], [0033],[0035],[0037],[0047], and [0352]).
Regarding claim 9, Buller further teaches the apparatus, characterized by a focal optical element (1350) capable of being a protective glass arranged between the focusing optic (1345) and the build plane (1316), wherein the focal optical element (1350) is configured to reflect at least a part of the energy beam (1372) (see Fig.13; [0224]).
Regarding claim 10, Buller further teaches the apparatus, characterized by a focal optical element (1365) capable of being an optical diaphragm located in a focal position of the energy beam (1372) reflected by the protective glass (1350) (see Fig.13; [0224]).
Regarding claim 11, Buller further teaches the apparatus, characterized in that at least one information generated by the measuring unit (1300) is transferable to a quality management system (controller) (see Fig.13; [0047],[0205],[0219], [0224] and [0226]).
Regarding claim 12, Buller further teaches the apparatus, characterized by a control unit (controller) configured to control at least one process parameter of the energy beam (4) dependent on at least one information generated by the measuring unit (detecting system (1300)) (see Fig.13; [0047],[0224] and [0231]).
Regarding claim 13, Buller further teaches a measuring unit (detection system (1300)) for an apparatus for additively manufacturing of a three dimensional object by means of successive layer wise  a first measuring device (detectors (1328) and (1329)) is configured to generate information relating to a collimated part (i.e. a part covered by a collimated optic (1305)) of the energy beam (1372); and a second measuring device (detector (1320)) configured to generate information relating to a focused part (i.e. the part covered by a focusing optics (1345),(1350) and (1310)) of the energy beam (1372) (see fig.13;[0222] and [0224-0225], [0227] and [0237]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Buller (US 2018/0186067 – of record).
Regarding claim 4, Buller teaches the apparatus as discussed in claim 3 above.
Buller does not teach that the first measuring device and/or the second measuring device comprise two optical sensors. However, Buller teaches that the detectors includes multiple optical sensors configured to measure multiple beams (see [0191-0192], [0232-0233]). Therefore, it would have 
Regarding claim 5, Buller further teaches the apparatus, characterized in that at least two optical sensors of the same measuring device (detector) are arranged in different distances and/or movable relative to the second beam splitter (see [0191-0193], [0233] and [0274]).
Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered.
 With respect to the claim rejection(s) under 35 U.S.C. § 112(b) and 112(d), applicant's amendments to the claim(s) has/have overcome the claim rejections. However, Applicant's amendments to claim 13 introduced a new 112(b) issue.
With respect to Applicant’s argument that Buller fails to disclose the second measuring device configured to generate information relating to a focused part of the energy beam, Examiner respectfully disagrees. Buller clearly discloses a second measuring device (detector (1320)) configured to generate information relating to a focused part (i.e. the part covered by a focusing optics (1345), (1350) and (1310)) of the energy beam (1372) (see fig.13; [0222] and [0224-0225], [0227] and [0237]).
With respect to Applicant’s argument that Buller only appears to associate the disclosed “detector” with a collimated portion of the energy beam or a reflected portion reflecting from the target surface and does not disclose a detector associated with a focused part of the energy beam, Examiner respectfully submits that Buller teaches a detector (1320)) configured to generate information relating to a part  of the energy beam (1372) covered by a focusing optics (1345),(1350) and (1310)) (see fig.13;[0222] and [0224-0225] and  [0227]).  Furthermore, Examiner notes that since  the taught detectors and the claimed first and second measuring device are patentably indistinct in terms of structure, the taught detectors are considered/expected to be capable of performing the claimed functions (See §§ MPEP 2112.01 I, 2114 I-II, and 2115).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347.  The examiner can normally be reached on 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED K AHMED ALI/             Examiner, Art Unit 1743                                                                                                                                                                                           

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743